UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4858


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRELL L. MALLARD, a/k/a Terrell Mailard,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00461-PMD-1)


Submitted:   April 20, 2011                  Decided:   May 4, 2011


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James T. McBratney, III, MCBRATNEY LAW FIRM, PA, Florence, South
Carolina, for Appellant.    Matthew J. Modica, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terrell L. Mallard pled guilty in accordance with a

written plea agreement to: attempting to kill a federal officer,

18 U.S.C. § 1114(3) (2006); two counts of attempting to kill a

person assisting a federal officer, 18 U.S.C. § 1114(3); and

possession of a firearm during a crime of violence, 18 U.S.C.

§ 924(c)(1)(A)(iii) (2006).             He was sentenced to thirty years in

prison.      Mallard now appeals.               His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

three issues but stating that there are no meritorious issues

for appeal.        Mallard was advised of his right to file a pro se

supplemental brief but has not filed such a brief.                      We affirm.

              Mallard first contends that the district court failed

to comply with Fed. R. Crim. P. 11.                    Because Mallard did not

move   in    the    district    court     to    withdraw     his   guilty    plea,   we

review      the    Rule    11   hearing     for    plain     error.       See   United

States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).                          After

thoroughly reviewing the transcript of the Rule 11 hearing, we

discern no plain error.

              Mallard       also     contends        that        his    sentence     is

unreasonable.         We    note    that,      pursuant     to   Fed.   R.   Crim.   P.

11(c)(1)(C), the parties stipulated to the thirty-year sentence

in the plea agreement.             Because the district court accepted the

plea agreement, Mallard “may appeal only when his sentence was

imposed in violation of law [or] was imposed as a result of an
                                            2
incorrect    application          of    the    sentencing         [G]uidelines.”           See

United States v. Sanchez, 146 F.3d 796, 797 & n.1 (10th Cir.

1998).

            Mallard’s       sentence        was     not    imposed      in    violation     of

law.     He was subject to a twenty-year maximum on each of the 18

U.S.C. § 1114(3) counts.               See 18 U.S.C. §§ 1114(3), 1113 (2006).

His    conviction     on        the    firearm      charge        subjected     him   to     a

mandatory minimum of ten years and a maximum of life in prison.

See 18 U.S.C. § 924(c)(1)(A)(iii).                     Further, that sentence had

to run consecutively to any sentence imposed for the § 1114(3)

violations.     See        18    U.S.C.       § 924(c)(1)(D)(ii).              Mallard     was

sentenced to twenty years for each of the § 1114(3) offenses;

the sentences run concurrently.                    He received a consecutive 120-

month sentence for the firearm offense.

            Additionally,             his   sentence       did    not     result   from     an

incorrect application of the Guidelines.                         A sentence imposed in

accordance with a Rule 11(c)(1)(C) plea agreement is contractual

and not based upon the Guidelines.                   United States v. Cieslowski,

410 F.3d 353, 364 (7th Cir. 2005) (stating “sentence imposed

under a Rule 11(c)(1)(C) plea arises directly from the agreement

itself, not from the Guidelines”).                    Because 18 U.S.C. § 3742(c)

(2006) bars review of a sentence imposed pursuant to a Rule

11(c)(1)(C)    plea        agreement        and     none     of     the      exceptions    in

§ 3742(c) applies in this case, we lack jurisdiction to review

Mallard’s sentence.
                                               3
            Finally,      Mallard      contends        that     defense       counsel   was

ineffective.      To allow for adequate development of the record, a

defendant       ordinarily      must     raise        a     claim        of    ineffective

assistance of counsel in a 28 U.S.C.A. § 2255 (West Supp. 2010)

motion unless it conclusively appears on the face of the record

that counsel provided inadequate assistance.                        United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                            Here, no such

ineffectiveness appears on the record.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Accordingly,      we    affirm       in   part     and   dismiss      in   part.

This court requires that counsel inform Mallard, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Mallard requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy of the

motion was served on Mallard.

            We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented      in    the    materials

before    the    court    and   argument        would     not    aid     the    decisional

process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART



                                            4